OPINION
BAILEY, Judge
Case Summary
Appellant-Defendant Richard K. Corbin (“Corbin”) appeals his conviction, after a trial before the bench upon stipulated evidence, of Burglary, a class A felony.1 We affirm.
*907Issue
The sole issue raised on appeal is whether the agreement between Corbin and the State whereby Corbin would be tried before the bench upon stipulated evidence transformed the proceeding into an impermissible nolo contendere plea hearing.
Facts
The evidence in the light most favorable to the judgment reveals that Corbin forced his way into the victim’s apartment, struck her repeatedly, ripped her pajama bottoms off, raped her, and strangled her until she became unconscious. (R. 341-^42, 361-64, 366— 67, 465-66). The victim’s roommate and her boyfriend arrived home while Corbin, naked, was still there. (R. 342, 389, 393-94, 424-27). Corbin grabbed his clothes and fled the scene but was apprehended shortly afterward. (R. 343, 446^47, 463-64). When apprehended, Corbin had some blood on him and was carrying one shoe. (R. 463). The shoe that Corbin was carrying matched one found in the apartment. (R. 344, 529). The keys to Corbin’s sister’s car were also found in the apartment. (R. 345, 532). Corbin’s fingerprints and DNA (from blood) was found in the apartment. (R. 343-45, 524-26). The victim, her roommate, and her boyfriend all positively identified Corbin as the perpetrator. (R. 344, 371, 375).
Corbin was charged with Burglary as a class A felony, and Rape as a class B felony. (R. 23-24). Corbin pleaded not guilty. (R. 4).
Trial by jury began on August 3,1998. (R. 14). After the jury panel was selected, Cor-bin, by counsel, objected to the racial composition of the venire. (R. 334-35). His motion was denied. (R. 335). Court recessed for fifteen minutes in order to permit Corbin and defense counsel to consult. (R. 335).
Corbin and the State then entered into an agreement which was memorialized in the record. (R. 169). The agreement provided that the trial would proceed before the bench and the evidence would be submitted by stipulation. (R. 169). The agreement provided further that, if Corbin was found guilty on the Burglary charge, the State would dismiss the Rape charge. (R. 169).
The trial court advised Corbin of the rights that he would be waiving by proceeding in this manner. (R. 336-37, 535-37). Corbin represented that he understood these rights and expressly waived them. (R. 337, 535-37).
The State presented its case through depositions, photographs, and reports. (R. 341-534). Corbin’s counsel stipulated that, had the witnesses taken the stand, they would have testified consistently with the evidence presented and as summarized by the prosecutor. (R. 534). The trial court sustained Corbin’s objections to the .admission of certain exhibits. (R. 534).
The trial court found Corbin guilty of Burglary and granted the State’s motion to dismiss the Rape charge. (R. 537-38). Corbin was sentenced to fifty years imprisonment. (R. 570). This appeal ensued.
Discussion and Decision

A. Nolo Contendere Plea

A “nolo contendere” plea to a criminal charge is similar to a guilty plea because a fine or sentence may be imposed. BlacK’s Law DICTIONARY 945 (5th ed.1979). However, a nolo contendere plea differs from a guilty plea in that the defendant does not admit or deny the charges. Id.
In Indiana, the only pleas which are permitted are a) not guilty, b) guilty, or c) guilty but mentally ill. Ind.Code § 35-35-2-l(a)(3). Nolo contendere pleas are not permitted in Indiana. See Mahoney v. State, 197 Ind. 335, 149 N.E. 444, 447 (1925). It is well settled that an Indiana guilty plea requires an admission of the crime charged. Ross v. State, 456 N.E.2d 420, 422 (Ind.1983). Therefore, it is reversible error for the trial court to accept a guilty plea when the defendant maintains his innocence. Id. at 423.

B. Corbin’s Contention

Corbin points out that he did not present a defense and that a conviction was almost a certainty under the stipulated evidence. Corbin points out further that he never admitted his guilt during these proceedings. Accordingly, Corbin reasons that his conviction must be reversed because the procedure *908outlined above was, in effect, an impermissible nolo contendere plea hearing. We disagree.

C. Propriety of Trial on Stipulated Evidence

Stipulations are looked upon with favor as a means of simplifying and expediting litigation. Gann v. State, 570 N.E.2d 976, 978 (Ind.Ct.App.1991), trams, denied; Kelly v. State, 527 N.E.2d 1148, 1153 (Ind.Ct.App.1988), summarily affirmed, 539 N.E.2d 25, 26.2 A stipulation that a particular witness would, if called, testify in a particular way neither constitutes an admission that such testimony is true, nor forecloses impeachment by the defendant. Id. Stipulated evidence is entitled only to be accorded the same weight by the trier of fact as if given by the witnesses themselves in open court. Id. The use of stipulated evidence does not prevent the parties from arguing what the facts are and what inferences those facts reasonably support. Id.
Accordingly, there is nothing improper with stipulating to expected testimony. Kelly, 527 N.E.2d at 1152. Moreover, the stipulation to certain facts in no way transforms a trial into a guilty plea hearing. Whatley v. State, 685 N.E.2d 48, 49 (Ind.1997); Gann, 570 N.E.2d at 979; Kelly, 527 N.E.2d at 1153.

D. Analysis

Corbin’s contention that the agreement to be tried before the bench on stipulated evidence transformed the proceeding into a nolo contendere plea hearing is undermined by the fact that he objected to the introduction of certain exhibits submitted by the State. It is of no moment that a conviction may have been almost a certainty under the stipulated evidence because, as the case against Corbin was truly overwhelming, a conviction would have been almost a certainty had the evidence been presented through the witnesses. Obviously, the agreement benefitted Corbin by effecting the dismissal of the Rape charge. Additionally, considering the heinous nature of the allegations against Corbin, the agreement to proceed on stipulated evidence in all likelihood benefit-ted him by minimizing the inflammatory impact that the live testimony of a parade of witnesses would have had. See Gann, 570 N.E.2d at 978.
As noted above, there is nothing improper about proceeding to trial on stipulated evidence and doing so in no way transforms a trial into a guilty plea or a nolo contendere plea hearing. Therefore, we find no error.
Affirmed.
FRIEDLANDER, J. concurs.
STATON, J. concurs in result with separate opinion.

. Ind.Code § 35-43-2-1 (resulting in serious bodily injury).


. The Kelly and Gann courts rejected the defendants’ claim of the ineffective assistance of counsel noting tlrat the evidentiary stipulations may have been an appropriate trial strategy which minimized the impact of a parade of witnesses. 527 N.E.2d at 1153, 570 N.E.2d at 978. In his brief, Corbin expressly states that he does not claim the ineffective assistance of counsel. (Appellant’s brief at 13).